           Case 18-10601-MFW          Doc 1963-1     Filed 01/09/19   Page 1 of 1




                                          Exhibit A

Bill Murray and Willie Lump Lump Enterprises, Inc.

Bruce Cohen and Bruce Cohen Productions

David O. Russell and Kanzeon Corp.

David Zucker and Jerry’s Brother, Inc.

Donna Gigliotti

George Clooney and Dynamic ’88 Productions, Inc.

Grant Heslov and Good Lie, Inc.

Jon Gordon and Jon Gordon Productions, Inc.

Julia Roberts and Sabajka Productions II, Inc.

Meryl Streep

Robert De Niro and Canal Productions, Inc.

Smoke House Pictures
